DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 44 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 44 recites the limitation "said intervals" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Objections
Claim 33 is used twice in a row in the numbering of the claims.  For the purpose of examination in the present rejection, the second claim 33 will be referred to as 33(b) until proper renumbering has been applied.  Further, claims 34-36, 38, 39, & 41 depend on ‘claim 32’ which is noted as ‘cancelled’.  For the purpose of examination, examiner will refer to these claims as depending from the first recited claim 33.
Claim 45 is objected to because of the following informalities:  line 1 - examiner suggests amending ‘the distal part’ to --a distal part-- since a ‘distal part’ of the .  Appropriate correction is required.
Claim 51 is objected to because of the following informalities:  line 2 - examiner suggests amending ‘for is adapted to adjusting the first angle’ to --is adapted to adjust the first angle--.  Appropriate correction is required.
Double Patenting
Claims 33-51 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,700,336 B2 to Forsell. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 1 to Forsell recites a surgical instrument for accessing an opening in the vaginal wall of a patient, the instrument comprising: an elongated main part; an elongated member having a proximal end fixed to a distal end of the elongated main part by means of a first adjustable joint having a pivotal axis, for adjusting a first angle between the main part of the instrument and the elongated member between 0 and 180 degrees, wherein the elongated main part and the elongated member lie in a first plane extending perpendicularly to the pivotal axis; a flexible tip attached to a distal end of the elongated member and exhibiting a conformation which is reversibly changeable from an essentially straight conformation to a loop or hook conformation, wherein the flexible tip, when in the loop or hook conformation, defines an opening with an axial hole going there through, and wherein a second plane extends perpendicularly to the axial hole through said loop or hook, so that the flexible tip, in its loop or hook conformation, lies in the second plane; and wherein the elongated member has a length allowing the 
Claim 2 to Forsell recites wherein the elongated member can be turned around its own axis so that the plane of the loop or hook is continuously adjustable. Since application claim 33(b) is anticipated by claim 2 to Forsell, the claims are not patentably distinct. 
Claims 3 & 4 to Forsell recites wherein the attachment structure comprises a quick coupling or a pincer.  Since application claim 34 is anticipated by claims 3 & 4 to Forsell, the claims are not patentably distinct. 
Claim 5 to Forsell recites wherein the instrument comprises a viewing scope.  Since application claim 35 is anticipated by claim 5 to Forsell, the claims are not patentably distinct.
Claim 1 to Forsell recites wherein the flexible tip further comprises a dissector.  Since application claim 36 is anticipated by claim 1 to Forsell, the claims are not patentably distinct.
Claim 6 to Forsell recites wherein the dissector is a soft tissue dissector.  Since application claim 37 is anticipated by claim 6 to Forsell, the claims are not patentably distinct.
Claim 7 to Forsell recites wherein the first angle is between 0 and less than 180 degrees.  Since application claim 38 is anticipated by claim 7 to Forsell, the claims are not patentably distinct.
Claim 8 to Forsell recites wherein the first angle is between 60 and 150 degrees.  Since application claim 39 is anticipated by claim 8 to Forsell, the claims are not patentably distinct.
Claim 9 to Forsell recites wherein the first angle is between 90 and 180 degrees.  Since application claim 40 is anticipated by claim 9 to Forsell, the claims are not patentably distinct.
Claim 11 to Forsell recites an additional joint placed distal to the first adjustable joint, towards the flexible tip, dividing the elongated member into two parts, wherein the additional joint is adapted to create a second angle between said two parts of the elongated member, wherein the second angle is adapted to be adjustable between 0 and less than 180 degrees.  Since application claim 41 is anticipated by claim 11 to Forsell, the claims are not patentably distinct.
Claim 12 to Forsell recites wherein the second angle is adapted to be adjustable to between 90 and 180 degrees.  Since application claim 42 is anticipated by claim 12 to Forsell, the claims are not patentably distinct.
Claim 13 to Forsell recites wherein the second angle is adapted to be adjustable to between 90 and 150 degrees.  Since application claim 43 is anticipated by claim 13 to Forsell, the claims are not patentably distinct.
Claim 10 to Forsell recites wherein the first angle is adapted to be variable within said intervals.  Since application claim 44 is anticipated by claim 10 to Forsell, the claims are not patentably distinct.
Claim 14 to Forsell recites wherein the distal part of the elongated member, distal to the additional joint, can be turned around its own axis so that the plane of the loop is continuously adjustable.  Since application claim 45 is anticipated by claim 14 to Forsell, the claims are not patentably distinct.
Claim 15 to Forsell recites wherein the main part of the instrument is extendable. Since application claim 46 is anticipated by claim 15 to Forsell, the claims are not patentably distinct. 
Claim 16 to Forsell recites wherein the main part of the instrument is continuously extendable.  Since application claim 47 is anticipated by claim 16 to Forsell, the claims are not patentably distinct.
Claim 17 to Forsell recites wherein the change of conformation of the loop is achieved by wires that run inside the flexible tip.  Since application claim 48 is anticipated by claim 17 to Forsell, the claims are not patentably distinct.
Claim 19 to Forsell recites a control unit adapted to independently control any parameter from the group selected from: the change of conformation of the flexible tip, the attachment structure, the first angle, the second angle, turning of the elongated member around its own axis, turning of the elongated member's two parts around their 
Claim 20 to Forsell recites wherein the control unit is integrated into a handle of the instrument.  Since application claim 50 is anticipated by claim 20 to Forsell, the claims are not patentably distinct.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Aust et al. (US Pat. No. 5,618,294) has been cited as the closest prior art since it discloses a surgical instrument having a flexible tip reversibly changeable from an essentially straight conformation to a loop or hook conformation and a first adjustable joint for adjusting a first angle between a main part of the instrument and an elongated member between 0 and 180 degrees; however, Aust et al. does not disclose, teach or suggest wherein the first adjustable joint is adjustable independently from the change of the conformation of the flexible tip.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY LAUREN FISHBACK whose telephone number is (571)270-7899. The examiner can normally be reached M-F 7:30a-3:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

ASHLEY LAUREN FISHBACK
Primary Examiner
Art Unit 3771



/ASHLEY L FISHBACK/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        December 6, 2021